DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a transparent supporting member supporting the flexible display screen together with the supporting layer, wherein the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface, at least a part of the transparent supporting member is disposed in the light transmitting hole, so that the supporting layer realizes light transmission requirements of an under-screen fingerprint identification element through the transparent supporting member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1: It recites “a transparent supporting member supporting the flexible display screen together with the supporting layer, wherein the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface, at least a part of the transparent supporting member is disposed in the light transmitting hole, so that the supporting layer realizes light transmission requirements of an under-screen fingerprint identification element through the transparent supporting member” which is not described in the drawing of the specification. Therefore, it is not enable one skilled in the art in the art to which it pertains, to make and/or use the claim invention.
As to claims 2-11: Claims 2-11 are dependent claims of claim 1. Therefore, claims 2-11 are rejected with same rationale as claim 1.
As to claim 17: It recites “a transparent supporting member supporting the flexible display screen together with the supporting layer, wherein the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface, 6ATTY DOCKET NO.: 165308.00055 at least a part of the transparent supporting member is disposed in the light transmitting hole, so that the supporting layer realizes light transmission requirements of an under-screen fingerprint identification element through the transparent supporting member” which is not described in the drawing of the specification. Therefore, it is not enable one skilled in the art in the art to which it pertains, to make and/or use the claim invention.
As to claims 18-20: Claims 18-20 are dependent claims of claim 17. Therefore, claims 18-20 are rejected with same rationale as claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: The newly added the limitation "the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
As to claims 2-11: Claims 2-11 are dependent claims of claim 1. Therefore, claims 2-11 are rejected with same rationale as claim 1.
As to claim 17: The newly added the limitation "the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
As to claims 18-20: Claims 18-20 are dependent claims of claim 17. Therefore, claims 18-20 are rejected with same rationale as claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOO et al (US 2018/0151641 A1).
As to claim 1: Choo discloses a touch screen (Figs. 1-6, “a touch screen 15”; ¶0040), comprising: 
a flexible display screen (Figs. 1, 5-6, a flexible display screen; ¶0040); 
a supporting layer supporting the flexible display screen (Fig. 1, “a supporting layer 20-21” supporting the flexible display screen; ¶0048), comprising: 
a first surface, connected with a back surface of the flexible display screen (Figs. 1, 5-6, a first surface of the supporting layer 20-21, connected with a back surface of the flexible display screen; ¶0048); 
a second surface opposite to the first surface (Figs. 1, 5-6, a second surface of the supporting layer 20-21 opposite to the first surface; ¶0048); and 
a light transmitting hole communicating the first surface and the second surface (Figs. 1, 5-6, “a light transmitting hole 30” communicating the first surface and the second surface; ¶0049) and 
a transparent supporting member supporting the flexible display screen together with the supporting layer (Figs. 1, 5-6, 15, “a transparent supporting member 22” supporting the flexible display screen together with the supporting layer 20-21; ¶0047, 0116), wherein 
at least a part of the transparent supporting member is disposed in the light transmitting hole, so that the supporting layer realizes light transmission requirements of an under-screen fingerprint identification element through the transparent supporting member (Figs. 1, 5-6 show at least a part of the transparent supporting member 22 is disposed in the light transmitting hole 30, so that the supporting layer realizes light transmission requirements of “an under-screen fingerprint identification element 23 through the transparent supporting member; ¶0044-0049, 0069-0071, wherein the fingerprint sensor module 23 represents the light transmission layer required for an under-screen fingerprint identification element through the transparent supporting member), and 
the at least a part of the transparent supporting member includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface to reduce a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed (Figs. 1, 5-6, the at least a part of the transparent supporting member 22 includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface, to reduce a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed; ¶0044-0049, 0069-0071, wherein a first flexible substrate 24 represents to avoid depression when the light transmitting hole is pressed).  
In the current embodiment, Choo does not expressly disclose the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface. However, in another embodiment, Choo teaches a supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in a light transmitting hole, and the second supporting portion is connected with a second surface of a supporting layer (Fig. 20, “a supporting member 23-50” comprises “a first supporting portion 23” and “a second supporting portion 50” connected with a side wall of the first supporting portion 23; and the first supporting portion 23 is at least partially disposed in “a light transmitting hole 29”, and the second supporting portion 50 is connected with “a second surface of a supporting layer 20-21”; ¶0117-0018). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choo to implement a supporting member including a first supporting portion and a second supporting portion, such that the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface as taught by Choo in another embodiment. The motivation would have been in order to have the second supporting portion of the supporting member to block light of visible wavelengths and passing UV light may be mixed in with adhesives opposite the receiving portion of the fingerprint sensor (Choo: ¶0118).
As to claim 2: Choo discloses the end of the supporting member in the light transmitting hole is entirely flush with the first surface (Figs. 1, 5-6 show the end of the supporting member 20-21 in the light transmitting hole is entirely flush with the first surface; ¶0069-0071). In addition, the same motivation is used as the rejection of claim 2.  
As to claim 3: Claim 3 is a dependent claim of claim 1. Choo further discloses the supporting member is connected with the light transmitting hole through a transparent first adhesive member (Fig. 18, the supporting member is connected with the light transmitting hole through “a transparent first adhesive member 22, 28”; ¶0117). In addition, the same motivation is used as the rejection of claim 3. 
As to claim 4: Choo discloses an end of the first adhesive member that is close to the flexible display screen is flush with the first surface (Fig. 5 shows an end of the first adhesive member 22 that is close to the flexible display screen is flush with the first surface). 
 As to claim 5: Claim 5 is a dependent claim of claim 1. Choo further discloses the supporting member and the supporting layer are integrally formed (Fig. 20 shows the supporting member 23, 50 and the supporting layer 20-21 are integrally formed; ¶0117). In addition, the same motivation is used as the rejection of claim 5.
As to claim 7: Claim 7 is a dependent claim of claim 1. Choo further discloses the second supporting portion is connected with the second surface through a second adhesive member (Fig. 20 shows the second supporting portion 50 is connected with the second surface of the supporting layer 20-21 through a second adhesive member; ¶0113). In addition, the same motivation is used as the rejection of claim 7.
As to claim 8: Claim 8 is a dependent claim of claim 1. Choo further discloses the first supporting portion is partially disposed in the light transmitting hole (Fig. 20 shows the first supporting portion 23 is partially disposed in the light transmitting hole), and bottom surfaces of both the first supporting portion and the second supporting portion which are away from the second surface of the supporting layer are flush (Fig. 20 shows bottom surfaces of both the first supporting portion 23 and the second supporting portion 50 which are away from the second surface of the supporting layer are flush).
As to claim 9: Choo does not expressly disclose a first adhesive layer is disposed between the flexible display screen and the supporting layer, and the first adhesive layer comprises a light transmitting adhesive layer that corresponds to the light transmitting hole. However, Choo, in another embodiment, teaches a first adhesive layer is disposed between a flexible display screen and a supporting layer, and the first adhesive layer comprises a light transmitting adhesive layer that corresponds to a light transmitting hole (Fig. 18, “a first adhesive layer 22, 28” is disposed between “a flexible display screen 19” and “a supporting layer 20-21”, and the first adhesive layer comprises “a light transmitting adhesive layer 22” that corresponds to “a light transmitting hole 29”; ¶0046, 0116). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choo to implement a first adhesive layer disposed between the first flexible display screen and the supporting layer, and the first adhesive layer comprises a light transmitting adhesive layer that corresponds to the light transmitting hole as taught by Choo in another embodiment. The motivation would have been in order to bond the supporting layer with the flexible display by using the transparent adhesive (Choo: ¶0116).
As to claim 10: Choo does not expressly disclose a transparent second adhesive layer is disposed between the flexible display screen and the supporting layer. However, Choo, in another embodiment teaches a transparent second adhesive layer is disposed between a flexible display screen and a supporting layer (Fig. 18, “a transparent second adhesive layer 28” is disposed between “a flexible display screen 19” and “a supporting layer 20-21”; ¶0117). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Choo to implement a second transparent adhesive between the flexible display screen and the supporting layer as taught by Choo in another embodiment. The motivation would have been in order to bond the fingerprint sensor on the back plate of the flexible display by using the transparent adhesive (Choo: ¶0117).
As to claim 11: Choo discloses further comprising a protective film disposed on a display surface of the flexible display screen which is opposite to the back surface (Fig. 1, “a protective film 11” disposed on a display surface of the flexible display screen which is opposite to the back surface; ¶0038, wherein the substrate 11 represents a protective film). 
As to claim 17: Claim 17 is another version claim of claim 1. The combination of the embodiment of the prior art Choo discloses a terminal device (Fig. 1, a terminal device; Abstract), comprising 
a touch screen (Figs. 1-6, a touch screen; ¶0040) that comprises: 
a flexible display screen (Figs. 1, 5-6, “a flexible display screen 19”; ¶0040); 
a supporting layer supporting the flexible display screen (Fig. 1, 5-6, “a supporting layer 20-21” supporting the flexible display screen; ¶0048), comprising: 
a first surface, connected with a back surface of the flexible display screen (Fig. 1 shows a first surface, connected with a back surface of the flexible display screen 19); 
a second surface opposite to the first surface (Fig. 1 shows a second surface opposite to the first surface); and 
a light transmitting hole communicating the first surface and the second surface (Figs. 1, 5-6, “a light transmitting hole 30” communicating the first surface and the second surface; ¶0049); and 
a transparent supporting member supporting the flexible display screen together with the supporting layer (Figs. 1, 5-6, “a transparent supporting member 22-23” supporting the flexible display screen together with the supporting layer 20-21; ¶0047), 
wherein the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially in the light transmitting hole, and the second supporting portion is connected with the second surface (Fig. 20, “a supporting member 23, 50” comprises “a first supporting portion 23” and “a second supporting portion 50” connected with a side wall of the first supporting portion 23; and the first supporting portion 23 is at least partially in the light transmitting hole 29, and the second supporting portion 50 is connected with the second surface of the supporting layer; ¶0117-0018),
at least a part of the transparent supporting member is disposed in the light transmitting hole, so that the supporting layer realizes light transmission requirements of an under-screen fingerprint identification element through the transparent supporting member (Figs. 1, 5-6 show at least a part of the transparent supporting member is disposed in the light transmitting hole, so that the supporting layer realizes light transmission requirements of an under-screen fingerprint identification element through the transparent supporting member; ¶0044-0049, 0069-0071, wherein the fingerprint sensor module 23 represents the light transmission layer required for an under-screen fingerprint identification element through the transparent supporting member), and 
6ATTY DOCKET NO.: 165308.00055the at least a part of the transparent supporting member includes an end of the supporting member, and the at least a part of the transparent supporting member is flush with the first surface, so as to avoid a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed (Figs. 1, 5-6, the at least a part of the transparent supporting member 22-23 is disposed in the light transmitting hole 30 includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface, so as to avoid a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed; ¶0044-0049, 0069-0071, wherein a first flexible substrate 24 represents to avoid depression when the light transmitting hole is pressed). In addition, the same motivation is used as the rejection of claim 17.
As to claim 18: Claim 18 is a dependent claim of claim 17. The combination of the embodiments of the prior art Choo further discloses claim limitation of the end of the supporting member in the light transmitting hole is entirely flush with the first surface (Fig. 20, the end of the supporting member 23 in the light transmitting hole is entirely flush with the first surface of the supporting layer); and wherein the supporting member is connected with the light transmitting hole through a transparent first adhesive member (Fig. 18, the supporting member 23 is connected with the light transmitting hole 29 through “a transparent first adhesive member 22”; ¶0113). In addition, the same motivation is used as the rejection of claim 18.
As to claim 19: Claim 19 is a dependent claim of claim 18. The combination of the embodiments of the prior art Choo further discloses claim limitation of an end of the first adhesive member that is close to the flexible display screen is flush with the first surface (Fig. 18 shows an end of the first adhesive member that is close to the flexible display screen is flush with the first surface). In addition, the same motivation is used as the rejection of claim 19.
As to claim 20: Claim 20 is a dependent claim of claim 17. The combination of the embodiments of the prior art Choo discloses claim limitation of the supporting member and the supporting layer are integrally formed (Figs. 20 shows the supporting member 22, 50 and the supporting layer 20-21 are integrally formed; ¶0115). In addition, the same motivation is used as the rejection of claim 20.

Response to Arguments
Applicant’s arguments filed on March 22, 2022 have been fully considered but they are not persuasive.
Applicant argues “Amended claim 1 recites ‘a transparent supporting member supporting the flexible display screen together with the supporting layer, wherein the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface, at least a part of the transparent supporting member is disposed in the light transmitting hole, so that the supporting layer realizes light transmission requirements of an under-screen fingerprint identification element through the transparent supporting member, and the at least a part of the transparent supporting member includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface, to reduce a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed’ Applicant respectfully submits that the cited reference fails to anticipate such features” and “In contrast, claim 1 recites ‘the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface.’ Unlike Choo where the fingerprint sensor module 23 is bonded to the back plate 19 of the display panel with an adhesive 22, according to claim 1, the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface. In this way, the transparent supporting member may support the flexible display screen together with the supporting layer. Thus, claim 1 is patentably distinct from Choo. Therefore, the cited reference, Choo, fails to anticipate all features recited in claim 1” (Arguments/Remarks, pg. 1, 3). However, Examiner respectively disagrees.
First, according to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, claim 1 recites “a transparent supporting member supporting the flexible display screen together with the supporting layer, wherein the supporting member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface, at least a part of the transparent supporting member is disposed in the light transmitting hole, so that the supporting layer realizes light transmission requirements of an under-screen fingerprint identification element through the transparent supporting member, and the at least a part of the transparent supporting member includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface, to reduce a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed”. It is clearly that a transparent supporting member and a supporting member are different component and element. Therefore, the different embodiments of Choo teaches these features. The prior art Choo teaches a transparent member supporting the flexible display screen together with the supporting layer (Figs. 5-6, “a transparent member 22” supporting the flexible display screen 19 together with the supporting layer 20-21” supporting the flexible display screen together with the supporting layer; ¶0039-0042); wherein at least a part of the transparent supporting member is disposed in the light transmitting hole, so that the supporting layer realizes light transmission requirements of an under-screen fingerprint identification element through the transparent supporting member (Figs. 1, 5-6 show at least a part of the transparent supporting member 22 is disposed in the light transmitting hole 30, so that the supporting layer realizes light transmission requirements of “an under-screen fingerprint identification element 23 through the transparent supporting member; ¶0044-0049, 0069-0071, wherein the fingerprint sensor module 23 represents the light transmission layer required for an under-screen fingerprint identification element through the transparent supporting member), and the at least a part of the transparent supporting member includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface to reduce a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed (Figs. 1, 5-6, the at least a part of the transparent supporting member 22 includes an end of the supporting member, and at least a part of the end of the supporting member is flush with the first surface, to reduce a depression, which forms on a display surface of the flexible display screen when the display surface corresponding to the light transmitting hole is pressed; ¶0044-0049, 0069-0071, wherein a first flexible substrate 24 represents to avoid depression when the light transmitting hole is pressed). In another embodiment, Choo teaches a transparent member comprises a first supporting portion and a second supporting portion connected with a side wall of the first supporting portion; and the first supporting portion is at least partially disposed in the light transmitting hole, and the second supporting portion is connected with the second surface (Fig. 20, “a transparent member 23, 50” comprises “a first supporting portion 23” and “a second supporting portion 50” connected with a side wall of the first supporting portion 23; and the first supporting portion 23 is at least partially disposed in the light transmitting hole 29, and the second supporting portion is connected with the second surface of the supporting layer 20-21). Therefore, the combination of the embodiments of the prior arts clearly claim limitation. 
Second, the amended claim limitation does not explicitly describe the supporting member is a transparent supporting member. In addition, Figs. 1-3 describe different embodiments and claim limitation includes at least two embodiments. Therefore, the combination of the embodiments of the prior arts clearly claim limitation.
Applicant might further amend claim based on one of embodiments in order to overcome the rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693